UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


____________________________________
                                    )
JACQUELINE MOORMAN,                 )
                                    )
      Plaintiff,                    )
                                    )
      v.                            )                 Case No. 11-cv-1572 (RMC)
                                    )
UNITED STATES, et al.               )
                                    )
      Defendants.                   )
                                    )
____________________________________)


                                  MEMORANDUM OPINION

               In March 2009, Jacqueline Moorman attended a computer fair at the D.C.

National Guard Armory. Ms. Moorman left the fair around noon and proceeded down an

exterior stairway. As she descended, one of the concrete steps crumbled beneath her. Ms.

Moorman lost her balance and fell, suffering significant injuries. She sued the United States, the

District of Columbia, and the Washington Convention and Sports Authority under the Federal

Tort Claims Act (“FTCA”), 28 U.S.C. § 1346(b), 2671, et seq, for negligence in maintaining the

steps and warning of potential dangers. Ms. Moorman’s complaint, however, must be dismissed

for failing to state a claim because she has not alleged any federal action or omission as required

under the FTCA.

                                     I. LEGAL STANDARD

               A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6)

challenges the adequacy of a complaint on its face, testing whether a plaintiff has properly stated
a claim. Fed. R. Civ. P. 12(b)(6). Federal Rule of Civil Procedure 8(a) requires that a complaint

contain “a short and plain statement of the claim showing that the pleader is entitled to relief.”

Fed. R. Civ. P. 8(a)(1). A complaint must be sufficient “to give a defendant fair notice of what

the . . . claim is and the grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007) (internal citations omitted). Although a complaint does not need detailed factual

allegations, a plaintiff’s obligation to provide the grounds of his entitlement to relief “requires

more than labels and conclusions, and a formulaic recitation of the elements of a cause of action

will not do.” Id. The facts alleged “must be enough to raise a right to relief above the

speculative level.” Id. Rule 8(a) requires an actual showing and not just a blanket assertion of a

right to relief. Id. at 555 n.3. “[A] complaint needs some information about the circumstances

giving rise to the claims.” Aktieselskabet AF 21. Nov. 2001 v. Fame Jeans, Inc., 525 F.3d 8, 16

n.4 (D.C. Cir. 2008) (emphasis in original).

               In deciding a motion under Rule 12(b)(6), a court may consider the facts alleged

in the complaint, documents attached to the complaint as exhibits or incorporated by reference,

and matters about which the court may take judicial notice. Abhe & Svoboda, Inc. v. Chao, 508

F.3d 1052, 1059 (D.C. Cir. 2007) (internal quotation marks and citation omitted). To survive a

motion to dismiss, a complaint must contain sufficient factual matter, accepted as true, to state a

claim for relief that is “plausible on its face.” Twombly, 550 U.S. at 570. When a plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged, then the claim has facial plausibility. Ashcroft v. Iqbal, 129 S.

Ct. 1937, 1949 (2009). “The plausibility standard is not akin to a ‘probability requirement,’ but

it asks for more than a sheer possibility that a defendant has acted unlawfully.” Id.


                                                 -2-
                A court must treat the complaint’s factual allegations as true, “even if doubtful in

fact.” Twombly, 550 U.S. at 555. But a court need not accept as true legal conclusions set forth

in a complaint. Iqbal, 129 S. Ct. at 1949. “Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.” Id. “While legal conclusions

can provide the framework of a complaint, they must be supported by factual allegations. When

there are well-pleaded factual allegations, a court should assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief.” Id. at 1950.

                                           II. ANALYSIS

                Ms. Moorman rests jurisdiction exclusively on the Federal Tort Claims Act.

Compl. ¶ 1. The FTCA allows an individual to sue “the United States for money damages . . . for

injury . . . caused by the negligent or wrongful act or omission of any employee of the federal

Government while acting in the scope of his . . . employment, under circumstances where the

United States, if a private person, would be liable . . . .” 28 U.S.C. § 1346(b)(1). Thus, to state a

claim under the FTCA, Ms. Moorman must allege an “act or omission of any employee of the

federal Government . . . .” Id. In seeking dismissal, the United States argues that even

construing all facts in a light most favorable to Plaintiff, she fails to allege any federal

Government action or omission. Ms. Moorman does not dispute this point. Instead, she states

that she “has reason to believe the District of Columbia had responsibility for maintaining and

repairing the steps . . . [and] [a]ssuming this information is true, plaintiff will voluntarily dismiss

the case against the Federal Defendants.” Opp’n [Dkt. # 11]. Having failed to allege any act or

omission by a federal employee, the Court lacks jurisdiction over the United States and must




                                                  -3-
dismiss it as a party to the suit. See 28 U.S.C. § 1346(b)(1); F.D.I.C. v. Meyer, 510 U.S. 471,

475 (1994).

               Ms. Moorman’s FTCA claims against the District of Columbia and the

Washington Convention and Sports Authority also fail because neither is an agency of the federal

Government. See Cannon v. U.S., 645 F.2d 1128, 1137 (D.C. Cir. 1981) (“This court has

uniformly held that the FTCA does not, as a general rule, render the United States liable for the

torts of employees or agencies of the District of Columbia because the District of Columbia is an

independent political entity”) (citing cases). Because Ms. Moorman rests jurisdiction exclusively

on the FTCA and because, under the FTCA, the Court lacks jurisdiction over each defendant, the

Court will dismiss Ms. Moorman’s complaint.

                                      III CONCLUSION

               Ms. Moorman’s FTCA claim against the United States fails because she has not

alleged any federal action or omission. Her claim against the other defendants fails because they

are not agencies or employees of the United States. Accordingly, the Court will grant the United

States’ motion to dismiss [Dkt. # 9] an will dismiss the complaint. A memorializing Order

accompanies this Memorandum Opinion.



Date: December 19, 2011                                                   /s/
                                                             ROSEMARY M. COLLYER
                                                             United States District Judge




                                                -4-